Citation Nr: 0814257	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  07-04 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than November 3, 
2004 for the grant of service connection for tinnitus.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from June 1970 to March 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO).

The veteran requested a video-conference hearing in 
connection with the current claims.  The hearing was 
scheduled and subsequently held in August 2007.  The veteran 
testified before the undersigned Veterans Law Judge (VLJ) and 
the hearing transcript is of record.

The Board notes that the veteran filed a claim in November 
2004 asserting clear and unmistakable error (CUE) with 
respect to a rating decision dated January 1977 which denied 
the veteran's claims of entitlement to service connection for 
hearing loss and tinnitus.  A rating decision issued in 
November 2004 found no evidence of CUE.  The veteran filed a 
timely notice of disagreement, and the RO issued a statement 
of the case shortly thereafter.  The Board notes, however, 
that the veteran did not perfect this appeal.  In a September 
2005 report of contact, the veteran's representative stated 
that she intentionally did not perfect the appeal on this 
issue.
 
The issue of entitlement to an initial increased evaluation 
for bilateral sensorineural hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  The veteran's initial claim of entitlement to service 
connection for tinnitus was denied in January 1977.  He was 
informed of this decision that same month, but did not 
perfect an appeal.

2.  The veteran submitted a statement received by VA on April 
28, 2000 in which he provided additional evidence for a 
hearing loss claim and also referenced treatment for tinnitus 
at that time.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date of April 
28, 2000, but not earlier, for service connection for 
tinnitus are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.1, 3.155, 3.156, 3.157, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) 
(2007).

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(2), (r) (2007).  See Nelson v. Principi, 18 Vet. 
App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 
451 (2004), aff'd, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. 
Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 
(Fed. Cir. 2003); see also Lapier v. Brown, 5 Vet. App. 215, 
216-17 (1993).

Another potentially applicable regulation is 38 C.F.R. § 
3.157 (b)(1) (2007), which provides that the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  Id.

Moreover, the United States Court of Appeals for Veterans 
Claims (Court), has explicitly stated that the "mere 
presence" of a diagnosis of a specific disorder in a VA 
medical report "does not establish an intent on the part of 
the veteran" to seek service connection for that disorder.  
See Brannon v. West, 12 Vet. App. 32, 35 (1998).  The 
effective date of service connection cannot be based on the 
date of the earliest medical evidence demonstrating a causal 
connection.  It must be based on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  See Lalonde v. West, 12 Vet. App. 
377, 382 (1999) (because the appellant had not been granted 
service connection for his anxiety disorder, the mere receipt 
of medical records cannot be construed as an informal claim).  

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2007); see 
also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 
2006) (holding that the plain language of the regulations 
requires a claimant to have intent to file a claim for VA 
benefits).  A claim, whether "formal" or "informal," must be 
"in writing" in order to be considered a "claim" or 
"application" for benefits.  See Rodriguez v. West, 189 F.3d 
1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits must 
be submitted in the form prescribed by the Secretary.  38 
U.S.C.A. § 5101(a) (West 2002).  38 U.S.C.A. § 5101(a) is a 
clause of general applicability and mandates that a claim 
must be filed in order for any type of benefit to accrue or 
be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).

An informal claim is any communication indicating an intent 
to apply for one or more benefits, and must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2007).  Such a 
communication may be from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Id.

Factual Background and Analysis

The veteran contends he should have an effective date back to 
September 1999 for his service-connected tinnitus.  The 
veteran was granted service connection for bilateral 
sensorineural hearing loss and tinnitus in a rating decision 
dated June 2005.  The RO evaluated the veteran's hearing loss 
disability as 10 percent disabling, effective September 20, 
1999.  The RO evaluated the veteran's tinnitus as 10 percent 
disabling, effective November 3, 2004.
 
Upon review of all of the evidence of record, the Board finds 
that an effective date of April 28, 2000, but not earlier, 
for service connection for tinnitus is warranted in this 
case.

The veteran's original claim of entitlement to service 
connection for hearing loss, tinnitus, and headaches was 
denied in a rating decision dated January 1977.  The veteran 
was notified of this decision and did not appeal.  Thus, the 
decision became final.  The veteran sought to reopen his 
claim of entitlement to service connection for bilateral 
hearing loss in a statement dated September 1999.  No 
references to tinnitus were contained in this statement.

The veteran submitted a statement dated April 25, 2000, and 
which was received by VA on April 28, 2000, in which he 
provided additional evidence for a hearing loss claim.  The 
veteran also referenced treatment for tinnitus at that time.  
Once received, VA must review a claim, supporting documents, 
and oral testimony in a liberal manner to identify and 
adjudicate all reasonably raised claims.  Perry v. West, 12 
Vet. App. 365, 368 (1999).  Here, the Board finds that the 
April 2000 statement constitutes the first attempt by the 
veteran to reopen his claim of entitlement to service 
connection for tinnitus since the claim was originally denied 
in January 1977.  This intent was confirmed by the veteran's 
testimony during a June 2000 RO hearing.  In addition, the RO 
noted in the reasons and bases of the Statement of the Case, 
which was dated in January 2007, that the veteran submitted a 
VA Form 21-4138 reopening the claim for hearing loss and 
tinnitus in April 2000.  
  
Accordingly, an effective date of April 28, 2000, but not 
earlier, for service connection for tinnitus is warranted in 
this case.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the veteran 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the effective date assigned 
following the grant of service connection for tinnitus.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
VA's duty to notify in this case has been satisfied.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.


ORDER

An effective date of April 28, 2000, but not earlier, for a 
grant of service connection for tinnitus is granted.


REMAND

Bilateral Hearing Loss

The veteran testified before the undersigned VLJ in 
connection with the current claim in August 2007.  The 
veteran testified that he was completely deaf in the left ear 
and that he had profound hearing loss in the right ear.  The 
veteran also indicated that his hearing loss disability 
affected his job performance because he was unable to 
properly hear instructions.  Additionally, the veteran stated 
that his hearing loss disability created safety concerns 
given his work as a painter.  The veteran further testified 
that he was unable to hear conversational speech or his 
girlfriend's grandson, and that people "think I'm stupid 
because I can't hear them and interact with them."

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The Court has held that when a 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olson v. Principi, 3 Vet. 
App. 480, 482 (1992)(citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).  Furthermore, where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as 
inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996); 38 C.F.R. § 4.2. 

The Board finds that a new VA examination is warranted in 
this instance in light of the veteran's August 2007 testimony 
and because he has not had a VA examination since July 2005.  
The Board also points out that the July 2005 VA examination 
is inadequate for evaluation purposes in that the examiner 
failed to address the impact of the veteran's hearing loss 
disability on his occupational functioning and daily 
activities.  See Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  

The veteran also receives medical care through the VA.  VA is 
required to make reasonable efforts to help a veteran obtain 
records relevant to his claim, whether or not the records are 
in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of 
VA-generated documents that could reasonably be expected to 
be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Therefore, the RO should request all VA 
medical records pertaining to the veteran that are dated from 
September 15, 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from September 15, 2006 to the 
present.  

2.  After the above development is 
completed, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo an audiological 
examination.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be 
conducted at this time, and included in 
the examination report.

The examiner must assess the severity of 
the veteran's bilateral hearing loss 
disability.  The examiner is also asked to 
include a discussion of the functional 
affects of the veteran's hearing loss 
disability on his occupation and daily 
life.  The examiner must provide a 
complete rationale for any stated opinion. 

3.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


